Citation Nr: 1204966	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-34 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating greater than 60 percent for acute respiratory distress syndrome with central sleep apnea.

2.  Entitlement to an earlier effective date for the award of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to December 1976, and from January 2003 to April 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2006 and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In August 2011, a Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence, accompanied by a waiver of RO initial consideration.  Also during the hearing, the Veteran was granted a 30-day abeyance for submission of additional evidence, though nothing further has been submitted.

The February 2006 rating on appeal granted a 10 percent evaluation for residuals of gall bladder removal.  The Veteran expressed disagreement with that initial rating assignment, and expressed his belief that a 30 percent evaluation was warranted.  The RO did not thereafter issue a statement of the case on that issue.  However, in an October 2007 rating action, the rating percentage for the Veteran's gall bladder disability was increased to 30 percent.  As this was in accordance with his wishes, the appeal was appropriately deemed satisfied. Thus, that issue is not in appellate status.

The issue of an initial rating greater than 60 percent for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the August 2011 hearing, the Veteran expressed that he wished to withdraw his appeal in the matter of entitlement to an earlier effective date for the award of 70 percent for PTSD.


CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal in the matter of entitlement to an earlier effective date for the award of 70 percent for PTSD, the Board does not have jurisdiction to consider such matter.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the Veteran's expressed intent to withdraw his appeal on the issue of an earlier effective date for the award of 70 percent for PTSD, there is no reason to address the impact of the Veterans Claims Assistance Act of 2000 (VCAA) in this matter.

In August 2011, the Veteran requested to withdraw his appeal seeking entitlement to an earlier effective date for the award of 70 percent for PTSD.  Under 38 U.S.C.A. § 7104(a), the Board has jurisdiction in any matter which under 38 U.S.C.A. § 511 is subject to a decision by the Secretary.  Under 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202, the Board may dismiss any appeal which fails to allege error of fact or law in the matter before the Board.  Under 38 C.F.R. § 20.204, an appellant may withdraw an appeal at any time prior to the issuance of a final Board decision on the matter.

Again, the Veteran has withdrawn his appeal in the matter of entitlement to an earlier effective date for the award of 70 percent for PTSD.  See Hearing Transcript, p. 2.  Accordingly, there is no allegation of error of fact or law in this matter remaining before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in this matter must be dismissed.


ORDER

As the Board has no jurisdiction in such matter, the appeal seeking entitlement to an earlier effective date for the award of 70 percent for PTSD is dismissed without prejudice.


REMAND

At his August 2011 hearing, the Veteran essentially testified that his respiratory disability had increased in severity.  He stated that he was having difficulty breathing with any type of exertion, including climbing stairs and walking approximately 200 feet.  The Veteran stated that he has not had any VA treatment since 2007.  At the hearing he submitted a March 2008 letter written by A. L. S., M.D. (that was previously of record and considered by the RO) that states in pertinent part:

"[The Veteran] becomes easily short of breath with mild exertion.  He is unable to engage in any significant exertional activities.  Decline in his lung function has been noted in his pulmonary function studies and recent pulmonary function studies dated March 4, 2008 showing again evidence of significant restrictive impairment."

Significantly, the March 4, 2008, testing does not appear to be associated with the claims file.  As noted, the March 2008 letter was addressed by the RO in a July 2009 statement of the case, and it does not appear the RO attempted to obtain the March 4, 2008, testing.  Consequently, remand is necessary to obtain such testing, as the results from such test could potentially aid the Veteran's claim.  

Furthermore, the Veteran has not been evaluated by VA for his respiratory disability since July 2007.  When the available evidence is too old to adequately evaluate the current state of a condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an examination was indicated where there was an allegation of increased disability, and two-years had passed since the last VA examination).

Finally, as noted, the Veteran has not identified any pertinent VA treatment records that remain outstanding, and indicated at the Board hearing that he has not had treatment at VA for such disability since 2007.  Therefore, development for VA treatment records is not indicated.

Accordingly, the case is REMANDED for the following:

1. The RO should ask the Veteran to provide an authorization for VA to obtain any outstanding treatment records from Dr. A. L. S., to include the March 4, 2008, pulmonary testing results he references in his March 2008 letter.  The RO should secure for the record copies of complete clinical records of the identified treatment (i.e., any not already associated with the claims folder).  The Veteran should be notified if the records are not received pursuant to the RO's request.

2. Thereafter, the RO should schedule the Veteran for a VA examination to determine the current severity of his service-connected respiratory disability. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examination report should include the results of all indicated tests and studies, to include pulmonary function tests which report the Veteran's FEV-1 and FEV- 1/FVC both pre and post-bronchodilator, DLCO (SB) testing, and maximum oxygen consumption testing (to include whether there is any cardiac and/or respiratory limitation).

These findings are needed to rate the Veteran's disability in accordance with the applicable rating criteria.

The examiner should also report whether there is any cor pulmonale, right ventricular hypertrophy, pulmonary hypertension shown by Echo or cardiac catherization, or episodes of acute respiratory failure, and whether the Veteran requires outpatient oxygen therapy.

If DLCO(SB) testing and/or post-bronchodilator studies are not conducted, the examiner should explain why the DLCO(SB) test would not be useful or valid and/or why post-bronchodilator studies were not done.

If there is a disparity between the results of different PFTs (FEV-1, FVC), the examiner should state which result most accurately reflects the level of the Veteran's disability.

3. The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


